Title: To George Washington from Colonel William Richardson, 4 July 1778
From: Richardson, William
To: Washington, George


          
            May it please your Excellency
            General Smallwood’s Quarters July 4th 1778
          
          It is irksome to call your attention to a subject with which you have been already so
            often troubled, but my very disagreeable situation will, I hope, apologize for
            requesting your interposition toward settling the Rank of the Maryland Officers, the
            uncertain State of which gives great uneasiness to many, is productive of frequent
            Warmths & Heartburnings among us, and has Occasioned several good Officers to
            quit the Service. I am not unapprized of your frequent directions to General Smallwood
            to have it done, whom I believe has taken much pains to effect it: but in vain. Indeed,
            to be plain with your Excellency, it is  not likely that it ever will,
            nor proper that it ever should be settled by the Maryland Officers who are all, more or
            less, involved in the dispute. I think a more eligible Mode (should it meet your
            approbation) will be to appoint a board of three or more General Officers unconnected
            with the Maryland Officers, to hear & determine upon the premisses: this will
            Certainly be allowed by all parties to be the most impartial way of deciding it.
          I apprehend the dispute, when once set about, may soon be ended, since it chiefly
            depends on a Single Point I.E. whether the Flying Camp Officers have Rank with
            provincial Officers or not? This point being once fixed, the Principle will then be laid
            down, by which most of our Claims are to be determined. here I beg leave to remark that
            the Convention of our State, at the time of raising the flying Camp, ranked the Officers
            on a line with those of the State Regiment then under Command of Colo. Smallwood—that is
            to say Flying Camp Colonels to Command the Lieutenant Colonel of the State Regiment,
            & so on downward—this General Smallwood knows to be true. I would also observe
            that by a resolution of Congress all Flying Camp Officers have Rank with the Officers of
            their State Battalions respectively.
          While I am honored with a Commission in the Service of my Country I wish to be within
            the line of my duty, but I cannot think of taking Command untill my Rank is Ascertained:
            I should therefore be happy to have it done soon; but if it Cannot, I wish to retire to
            my Family; relinquishing my Pay until the matter Can be settled. I have the Honor to be
            with profound respect Your Excellency’s most obedient And most Humble Servt
          
            W. Richardson
          
        